Citation Nr: 1433699	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  09-49 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel

INTRODUCTION

The Veteran served on active duty from November 1956 to November 1982.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The Veteran testified before the undersigned in May 2012.  


FINDING OF FACT

The evidence is at least in relative equipoise on the question of whether the nature and severity of the Veteran's service-connected disabilities prevent him from securing or following substantially gainful employment. 


CONCLUSION OF LAW

The criteria for entitlement to a TDIU are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his service-connected disabilities render him unemployable.  For the reasons explained below, the Board finds that a TDIU is warranted in this case.  

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  
38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

In this case, the Veteran has been granted service connection for posttraumatic stress disorder (PTSD) (50 percent prior to March 19, 2008, and 70 percent thereafter), a lumbosacral strain with degenerative disc disease (10 percent prior to January 24, 2012, and 20 percent thereafter), bilateral knee chondromalacia and osteoarthritis (each knee rated 10 percent), residuals of a laceration of the right hand (10 percent), tinnitus (10 percent), bilateral hearing loss (0 percent prior to January 24, 2012, and 10 percent thereafter), duodenal ulcer (0 percent) and folliculitis (0 percent from June 15, 1984 to July 23, 2008, 10 percent from July 24, 2008 to January 23, 2012, and 0 percent from January 24, 2012).  The combined rating for all of these service-connected disabilities has been 70 percent since July 19, 2006, 80 percent since March 19, 2008, and 90 percent from January 24, 2012.  Because the Veteran's service-connected PTSD has been rated at 40 percent or more and he has had an overall combined rating of at least 70 percent, the minimum percentage requirements for a TDIU under 38 C.F.R. § 4.16(a) are met.  The remaining question, then, is whether the Veteran's service-connected disabilities render him unemployable. 

The central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether a Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose, 4 Vet. App. at 363. 

On his July 2008 TDIU claim (VA Form 21-8940), the Veteran alleged that all of his service-connected disabilities rendered him unable to secure or follow substantially gainful employment.  He indicated he last worked full-time in January 2006 as a bus driver for the Air Force Academy.  The RO contacted the Air Force Academy, who responded that the Veteran had retired voluntarily.  

The record reflects that the Veteran stopped school in the 9th grade, obtained his GED, and took some college course.  See April 2008 VA examination report.  He worked primarily as a mechanic during service and as a bus driver post service.  Id.; see also, Board Hearing Transcript (Tr.) at 8.  He testified that he last worked for 11 years as a bus driver for the Air Force Academy.  See Board Hearing Tr. at 3-4.  He said he retired because he could no longer do long road trips due.  Id.  He said he had to use the bathroom too frequently, that his back hurt, and that he got road anger.  Id. at 3-5.  VA outpatient treatment notes indicate that the Veteran planned to retire in January 2006 to reduce his stress.  See e.g., January 2006 VA Mental Health Treatment Plan.  His wife testified that the Veteran's PTSD had worsened and that he could no longer concentrate or perform simple tasks required for employment.  Id. at 13.  

The medical evidence supporting the Veteran's TDIU claim consists primarily of an April 2008 VA examination and the opinions by Dr. W.Y (a VA physician), by N.G. (a VA social worker), and Dr. E.F (a VA staff psychiatrist).  

An April 2008 VA PTSD examination report reflects that there was reduced reliability and productivity due to the Veteran's PTSD.  The Veteran reported a great deal of irritability, which the examiner opined would interfere with his occupational tasks.  In an October 2008 addendum opinion, the examiner stated that the Veteran's PTSD resulted in deficiencies in most areas.  She opined that the Veteran "would have difficulty sustaning [sic] simple work tasks in a loosely supervised environment due to irritability and tenuously stabilized anxiety."  

In a July 2008 letter, Dr. W.Y. indicated that the Veteran had multiple physical and mental disabilities (both service-connected and nonservice-connected) and opined that "[d]ue to the mental and psychological problems afflicting [the Veteran] and his age of 69 it is my opinion that he is totally and permanently unemployable."  The Board notes that Dr. W.Y. did not distinguish between the Veteran's service-connected and nonservice-connected disabilities.  He also considered the Veteran's age in rendering his opinion.  Therefore, his opinion has only limited probative value.  

In a January 2010 letter, N.G. opined that she had been treating the Veteran for PTSD since July 2002.  She indicated that the Veteran had decompensated significantly emotionally, mentally, and physically over the past year, and opined that it was "not likely [the Veteran] will be able to work and the quality of his life appears to be greatly affected by his inability to maintain gainful employment."  

In a January 2012 letter, Dr. E.F. opined that "[d]ue to [the Veteran's] service connected disability, PTSD, he is unable to partake in any type of gainful employment.  Given the above I believe he meets VA criteria for unemployability."  

The evidence against the Veteran's TDIU claim consists primarily of various VA examiners' opinions.  A September 2008 VA audiologist opined that hearing loss alone would not significantly affect the Veteran's vocational potential or limit participation in most work activities.  She opined that employment would be feasible in a "loosely supervised situation, requiring little interaction with the public."  Another September 2008 VA general medical examiner opined that the Veteran had slight range of motion with his lower back and knees, but that the skin condition and duodenal ulcer should not limit his employability.  The examiner opined that a sedentary job would be feasible with frequent stretching.  A September 2009 VA PTSD examiner opined that the Veteran was employable from a psychiatric standpoint.  A September 2009 VA general examiner also opined that the Veteran would be able to seek gainful employment in a sedentary capacity so long as he had flexibility to sit, stand, move, and use the restroom.  A January 2012 VA PTSD examiner opined that there were no psychological reasons why the Veteran could not still be working for a salary.  A January 2012 general medical examiner opined that the Veteran was able to perform sedentary jobs.  

Although there is some evidence suggesting that the Veteran can perform sedentary work, the Board notes that the Veteran's occupational experience has primarily been as a mechanic, which is not a sedentary job, and as a bus driver, which does not allow for frequent stretching or the flexibility to sit, stand, and move at will.  Moreover, there is competent and credible lay and medical evidence that his PTSD symptoms result in deficiencies in most areas and that his irritability and inability to concentrate make it extremely difficult for him to sustain gainful employment.  
At the very least, the Board finds that the evidence is in relative equipoise as to whether the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that entitlement to a TDIU is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In light of the fully favorable determination in this case, a discussion of compliance with VA's duty to notify and assist is unnecessary.


ORDER

Entitlement to a TDIU is granted, subject to the law and regulations governing the award of monetary benefits.



____________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


